’1’
                                                                                                  P0
                                                    NO. CV15-ll78
                                                                                          2      fl?       “0
                                                                                      a,“  0540,? Fcoafllgo
                                                                                         #604        5
ROBERT ROYAL AND RR ROYAL                                           IN THE                      aIN
                                                                                                k
                                                             §                  DISTIﬂégQQURFILED
RANCH COMPANY                                                                    Or 2nd COURT OFé /
                                                                                    foe/ﬁn,”        APPEALS
                                                                                      FORT WORTH, TEXAS
                                                                                                       "643'o
                                                                                          ~
Plaintiffs,                                                  §                   ~~
                                                                                    11/25/2015 2:58:08
                                                                                                    /  PM
                                                             §
v.                                                           §      415 JUDICIAL DISTRI DEBRA SPISAK
                                                                                             Clerk        am
                                                             §
SAPH, LLC AND HAPPY STATE                                    §
BANK                                                         §
Defendants.                                                  §      OF PARKER COUNTY, TEXAS
                                                NOTICE OF APPEAL
        Plaintiffs,    Robert Royal and          RR   Royal Ranch Company, parties                to this case, ﬁle this


Notice of Appeal seeking to            alter the trial court's   judgment or other appealable          order.

        1.          The   trial court, trial   court case    number and       style   of this matter are shown in the

above caption.

        2.          The judgment or order appealed from was signed on October 26, 2015.

        3.          Robert Royal and           RR   Royal Ranch Company desire to appeal because                            (a)


Plaintiffs’   had   to retain   new     legal counsel   on   short notice to properly defend Plaintiffs against

Defendants’ Motion for Final                Summary Judgment, Motion                  for Sanctions,      and Motion for

Protective Order and the        trial   court denied Plaintiffs’     Motion     for   Continuance to allow       Plaintiffs’


counsel adequate time to prepare a defense; (b) Plaintiffs’ were prevented, through the                                    trial


court’s sustaining     of Defendants’ objections, from questioning Defendants’ witness                       in support      of

Defendants’ Motion for Final              Summary Judgment          regarding ownership issues of the property

and creation of liens central to the present case; and              (c) the   award for sanctions was excessive.

        4.          This appeal   is    being taken to either the     First or Fourteenth       Court of Appeals.

        5.          This notice   is   being ﬁled by Robert Royal and           RR Royal Ranch Company.


NOTICE OF APPEAL                                                                                                Page   I   of 2
                                           Respectfully submitted,

                                           DORSETT JOHN ON & SWIFT, LLP


                                                                ~~
                                                                         ~~
                                               J.   C. Johnson
                                               Texas Bar No 24067412

                                               C.  de Vild Jr.
                                          ~~




                                                    J.             ,


                                               Texas Bar No. 24065130

                                               Robyn Trosper-Murrell
                                               Texas Bar No. 24090441
                                               mmﬂdcnsattjohnsommm
                                               109 East Third Street, Suite 350
                                               Fort Worth, Texas 76102
                                               Telephone:    (817) 900-8202
                                               Facsimile:    (817) 882-8526

                                               ATTORNEYS FOR PLAINTIFFS
                                               ROBERT ROYAL AND RR ROYAL RANCH


      Pursuant to Texas Rules of Civil Procedure 21 and 21a, I certify that on November 25,
2015 a true and correct copy of Plaintiffs' Notice of Appeal was served to each person listed
below by the method   indicated.

                                                                                  7
Michael Brinkley
BRINKLEY LAW PLLC
PO. Box 820711
Fort Worth, Texas 76182-0711



Stewart R. Werner
LAW OFFICES OF STEWART R. WERNER
801 S. Fillmore Street, Suite 720
Amarillo, Texas 79101


                                                                             /
Attorneys for Defendants


                                               C.    J.   de Vilder,   Jr.




NOTICE OF APPEAL                                                                      Page 2 of 2